Name: Council Regulation (EEC) No 2024/88 of 23 June 1988 amending for the fifth time Regulation (EEC) No 3094/86 laying down certain technical measures for the conservation of fishery resources
 Type: Regulation
 Subject Matter: fisheries;  international law
 Date Published: nan

 9 . 7. 88 Official Journal of the European Communities No L 179/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2024/88 of 23 June 1988 amending for the fifth time Regulation (EEC) No 3094/86 laying down certain technical measures for the conservation of fishery resources THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 170/83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources ('), as amended by the Act of Accession of Spain and Portugal, and in particular Article 11 thereof, Having regard to the proposal from the Commission, Whereas Article 2 of Regulation (EEC) No 170/83 states that the conservation measures necessary to achieve the aims set out in Article 1 of the same Regulation must be formulated in the light of the available scientific advice ; Whereas Council Regulation (EEC) No 3094/86 (2), as last amended by Regulation (EEC) No 1555/88 (3), lays down general rules for the fishing and landing of biological resources found in Community waters ; Whereas the selection of Norway lobster caught by towed gears is not precise and covers a wide length range ; whereas it is therefore appropriate to reduce the minimum landing sizes for Norway lobster to those at which 25 % of the Norway lobster entering the towed gear are retained in Region 2, except Skagerrak and Kattegat, where the minimum landing sizes are established on the basis of trilateral consultations with Norway and Sweden, and except for the North Sea ; whereas the existing minimum landing sizes for Norway lobster in Region 3 already correspond to that criterion , taking account of the increased minimum mesh size and should therefore not be modified ; Whereas in the light of the latest scientific advice a more rational management of the stocks of Norway lobster and cod in the Irish Sea would be obtained by minimizing predation on Norway lobster by cod ; whereas it is therefore no longer appropriate to maintain a minimum landing size of 45 centimetres for cod caught in the Irish Sea during the last quarter of the year ; Whereas it is necessary to clarify the provisions concerning the non-application of minimum landing sizes to protected species which have been caught in small-mesh nets and which have not been sorted ; Whereas it is necessary to amend the scientific names of certain species in accordance with the latest scientific nomenclature, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3094/86 is hereby amended as follows : 1 . Article 2 (9) is deleted. 2. Article 5 (3) (a) is replaced by the following : '(a) catches of protected species which have been taken within the limits specified in Article 2 ( 1 ), which have not been sorted from the authorized target species and which are npt sold, displayed or offered for sale for human consumption.' 3 . In Ahnexes I and II the scientific name "Solea solea ' is replaced by 'Solea vulgaris '. In Annex I the scientific name 'Clupea sprattus ' is replaced by 'Sprattus sprattus and the scientific name 'Leander adspersus' by 'Palaemon adspersus '. 4. Footnote 1 to Annex II is deleted. 5. The entries in Annex III for Region 2, except Skagerrak and Kattegat, for whole Norway lobster (Nephrops norvegicus) and for tails of Norway lobster are replaced by the entries as set out in Annex II hereto. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 24, 27. 1 . 1983, p . 1 . (2) OJ No L 288 , 11 . 10 . 1986, p . 1 0 OJ No L 140, 7. 6. 1988, p. 1 . 9 . 7. 88No L 179/2 Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 23 June 1988 . For the Council The President W. von GELDERN ANNEX Whole Norway lobster (Nephrops norvegicus) 2 Skagerrak and Kattegat only 40 mm carapace length 130 mm overall length 2 Except West of Scotland and Irish Sea (ICES divisions VI a and VII a) and Skagerrak and Kattegat 25 mm carapace length 85 mm' overall length 2 West of Scotland and Irish Sea (ICES divisions VI a and VII a) 20 mm carapace length 70 mm overall length "3 20 mm carapace length 70 mm overall length Tails of Norway lobster 2 Skagerrak and Kattegat only 72 mm 2 Except West of Scotland and Irish Sea (ICES divisions VI a and VII a) and Skagerrak and Kattegat 40 mm 2 Except West of Scotland and Irish Sea (ICES divisions VI a and VII a) 37 mm 3 37 mm